          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

ARRON MICHAEL LEWIS
ADC #151373                                                 PLAINTIFF

v.                   No. 2:19-cv-102-DPM-BD

WENDY KELLEY, Director, ADC;
RANDALL DALE REED, Chief Deputy
Director, ADC; E. BRANCH, Assistant
Warden, ADC; DAVID KNOTT, Major,
EARU, ADC; LOCKHART, Area
Supervisor, EARU, ADC; JAMES DYCUS,
Deputy Warden, EARU, ADC; and JEREMY
ANDREWS, Warden, EARU, ADC                              DEFENDANTS

                              ORDER
     The Court adopts Magistrate Judge Deere's unopposed partial
recommendation, NQ 5. FED. R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Lewis's due process and First Amendment claims
are dismissed without prejudice.
     So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge
